Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Allowable Subject Matter
Claims 8-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 12 rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210409670 A1 to Oh et al., hereinafter ‘Oh’.

Regarding claim 7, Oh discloses an immersive video synthesizing method (Abstract, para [0052]), the method comprising: 
parsing video data and metadata from a bitstream (para [0220] and fig. 14: reception-side metadata parser and decapsulation processor, also para [0096]); 
obtaining at least one atlas by decoding the video data (para [0220] and fig. 14: The reception side may perform unpacking for the packed image based on packing information delivered through the metadata; also see para [0447] and [0453]: the packing module packs sparse views in a patch atlas on one or more streams, the packed pictures may include a texture picture, and packing metadata); and 
extracting patches required for viewport video synthesis according to a user movement from the atlas based on the metadata (para [0069]-[0072]: calculating viewport information based on user head movement; para [0337]-[0341]: the decoded output pictures are unpacked by using the packing metadata, metadata includes the size, type, and the viewing position of the 
wherein the metadata comprises a first flag indicating whether or not an atlas comprises a patch comprising information on an entire region of a first source video (para [0180]-[0182]: cropped-region metadata may be a flag indicating whether the entire area of the image frame is used by the 360-degree video reception apparatus or the VR display. The cropped region metadata may be considered as describing image data packed in a patch atlas, see para [0447] and [0453]).

Regarding claim 12, Oh discloses the immersive video synthesizing method of claim 7, wherein the metadata comprises information on a camera coordinate system, and wherein the information on a camera coordinate system is intended to determine a positive direction of x-axis, y-axis and z-axis (para [0528]-[0530]: The value of viewing position x, viewing position y and viewing position z could be represented by absolute position in the XYZ coordinate).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484